Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Citations to Pre Grant Publication 20180079660
	To facilitate examination, references to applicant’s disclosure may refer to a numbered paragraph of the publication corresponding to this application rather than to the numbered paragraph or page/line of the specification as filed.  If a discrepancy arises between the printed publication and the disclosure as filed, the corresponding portion of the original disclosure controls. 

Limitations on Examination
	Unless listed on a Notice of References Cited or an Information Disclosure Statement and a copy of a document made of record, none of the dozens of documents incorporated by reference [0090] has been read by the undersigned in the course of examination of this application.

Objection to Specification – Minor Informalities
	Objection is made to paragraph [0044] captioned, “Example 1,” for minor informalities insofar as no exemplary information regarding the putative exemplary conditions are described, nor are any presumed exemplary results reported in [0045].
Objection is made to the presentation of what appears to be background information at [0045] through [0058] describing no subject matter that applicant or the 

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Objection is made to the specification for other minor informalities:  “CO2” appears, e.g., at [0075] and elsewhere, where -- CO2 -- (or “carbon dioxide”) should appear.  Correction is required. 


Inventive Concepts Disclosed 
	Applicant discloses at [0008] of the “Summary of the Invention” section  (hereinafter, “Summary”) a process for removing nitrosamines from a waterwash of a carbon capture system by selective adsorption of nitrosamines from a waterwash section of acid gas purification systems by activated carbon sorbents, and a corresponding carbon capture system at [0014].  Although the “acid gas” attribute of the disclosed inventive method does not appear to expressly limit the scope of any claimed invention, the overall “inventive concepts” of the method and system described in the disclosure are fairly captured by the claims of record and are addressed below.
	The portals, activated carbon sorbent bed, and recirculating waterwash attributes disclosed at [0009] are expressly limiting of at least one claim and are addressed below.
	While activated carbon having specified physical attributes of the surface area, pore volume, pore size, and mesh size disclosed at [0010] of the Summary does not appear to be “subject matter which the inventor or joint inventor regards as the invention” given the conspicuous absence of claims directed to activated carbon having such attributes, such activated carbon further limits in claims 2 – 5 a claim directed to an “inventive concept” method, e.g., claim 1.  Accordingly, such limitations were searched and are addressed below. 
	Similarly, while activated carbon having a specified surface content of carbon to oxygen disclosed at [0011] of the Summary does not appear to be “subject matter which the inventor or joint inventor regards as the invention” given the conspicuous absence of claims directed to activated carbon having such an attribute, such activated carbon 
	Similarly, a screen disclosed at [0012] of the Summary preventing flow of sorbent bed into the waterwash section of the disclosed method do not appear to be regarded by applicants as an invention of theirs, but merely attributes further characterizing or limiting of the inventive method they do regard as their invention.  This limitation is addressed below.
Similarly, regeneration of activated carbon to provide continued capture of a target adsorbate, in this case nitrosamines, disclosed at [0013] of the Summary does not appear to be regarded by applicants as an invention of theirs, but merely an attribute further characterizing or limiting of the inventive method they do regard as their invention.  This regeneration limitation is addressed below.

Rejections not based on prior art
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear by what method one determines the surface pKa of the activated carbon on the sorbent bed of claim 1.  The specification refers to “a method adapted from Schwarz.43 [sic]” [0066], but does not describe the Schwarz method nor the adaptation of it.  
To the extent that “Schwarz.43” refers to the article cited in [0067] the principal author of which is not Schwarz but rather Noh, to wit:

    PNG
    media_image1.png
    274
    489
    media_image1.png
    Greyscale

perhaps the application as filed points the skilled artisan in the right direction for hunting down the modified analytical process by which the claim-recited and patent scope-limiting term, “surface pKa,” (sic, “surface acidity (pKa)”?)1 may be determined with a reasonable degree of precision required by § 112(b).  Applicant’s non-prior art publication2 (neither cited nor incorporated by reference in this application) lends support to this speculation insofar as it cites the above-noted Noh et al. reference as citation number 43, i.e., 

    PNG
    media_image2.png
    54
    572
    media_image2.png
    Greyscale

Even so, it is not clear on this record that a method for determining a “surface pKa” – as claimed - would be found in the Noh article3 given the description in [0067] of this 

	Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites both in the preamble and in the “circulating” step (step “c”), the phrase “to capture nitrosamines.”  It is unclear whether that phrase is merely aspirational in the sense that capturing nitrosamines is the purpose, goal, or motivation behind claim 1’s steps of establishing, placing, and circulating without necessarily accomplishing any diminution of nitrosamines concentration in the circulated waterwash.  In other words, it is unclear whether the phrase “to capture nitrosamines” without more limits the claimed process to only those which in fact successfully capture more than an insignificant quantity of nitrosamines, e.g., from the waterwash by the sorbent bed.  
This rejection substantially related to patentability may be overcome by limiting the waterwash flowing into or entering the waterwash chamber through the entrance portal to waterwash streams containing nitrosamines and the waterwash flowing out of or exiting the waterwash chamber through the exit portal to waterwash streams containing a reduced concentration of nitrosamines, or the like, provided the disclosure as originally filed supports such a limitation.  The examiner encourages, but does not require, applicant to submit claim amendments responsive to this rejection that are 
Claim 1 fails to provide antecedent basis for single portal through which waterwash both exits and enters, i.e., “the exit and the entrance portal [sic, portals?]”.  Amendment to, “the exit and the entrance portals” or, more preferably to, “the exit portal and the entrance portal”, would overcome this basis of rejection substantially related to patentability.
Claim 1 fails to provide antecedent basis for the phrase, “the waterwash section.”  Amendment of “the waterwash section” to “the waterwash chamber” would overcome this basis of rejection substantially related to patentability.

	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	It is confusing for the phrase, “downstream from the absorber section,” to immediately follow the phrase, “connected to the absorbent section,” insofar as it is unclear whether it is the former dependent clause (“downstream …”) modifies 
“absorber section,”   
“waterwash section,” or
“Apparatus”.
This rejection may be overcome by amending claim 15 as follows:  “a waterwash section connected to and downstream from the absorber section 

Prior Art Cited of Interest
USP 20140332015 to Bhattacharyya describes a solid phase filter comprising  molecularly imprinted polymers for selective extraction of nicotine nitrosamines from nicotine-containing substances.  
	Per Dai, it was known to scrub off-gas from amine-based CO2 absorption systems with water to absorb amines from carbon-depleted the flue gas to mitigate release of nitrosamine to the atmosphere.  Nitrosamines accumulate in the water wash.  It was known to employ UV radiation and ozone in an Advanced Oxidation Process (AOP) to reduce the concentration of nitrosamines in the water wash.  Dai does not describe or suggest an activated carbon-based adsorption process for depleting recirculating waterwash of nitrosamines.
	USP 20120263627 to Fugita describes a reflux condenser 121 and VL separator 122 that removes condensable vapor from the absorber-treated off gas 2 before eventual exhaust 8.  No scrubbing water wash is described, but “condensed water” is returned to the absorber column.  There is no teaching or suggestion to treat a slipstream of a scrubbing recirculated water wash by passage through a bed of activated carbon adsorbent.

    PNG
    media_image3.png
    185
    206
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    190
    414
    media_image4.png
    Greyscale


USP 20040025891 to McAdams describes supercritical extraction of nitrosamines from cut tobacco, transfer of the nitrosamine-laden supercritical fluid to a bed of activated charcoal [0009] in which the nitrosamines are adsorbed by the activated charcoal (or other known adsorbent [0009]), adsorbent, and the regenerated supercritical fluid circulated back to the cut tobacco for reuse capturing nitrosamines.
USP 20140275684 to Bielawski describes carbocatalysts for hydrocarbon reactions using activated carbon [0127] having a C:O ratio of 50:50 to 75:25 [0024], but does not suggest employing such activated carbons for adsorption of nitrosamines from an aqueous liquid stream.

Rejections of Claims over Prior Art
Claims 1, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160166975 to Sieder in view of USP 10119945 to Watando.
USP 20160166975 to Sieder describes generation of a CO2 product stream [0113] of a carbon capture system by absorbing absorbable chemical species, e.g., CO2, from flue gas 1 [0102] comprising CO2 [0002] into an amine-based absorbent 4, e.g., diethanolamine (DEA) [0078], and scrubbing the CO2 absorbent-treated off-gas 5 

    PNG
    media_image5.png
    613
    561
    media_image5.png
    Greyscale

Sieder does not disclose activated carbon adsorbent in the UV treatment reactor 16 or at any other portion of the wash water recirculation circuit 8, 6, 13, 9, 10, 21,22. 
USP 10119945 to Watando describes a method for minimizing release of nitrosamines 1/55 by adsorbing 1/66 amines, e.g., nitrosamines 3/22, though a bed 4/67 3M “substituent group” 3/45, from treated gas or solution 4/39 of an absorption- and amine-based carbon dioxide scrubber type carbon capture system.  The amines of the solution are adsorbed onto the activated carbon adsorbent.
It would have been obvious to have substituted a bed of activated carbon having the substituent group taught by Watando for the UV source described by Sieder because Watando teaches an alternative approach to removing nitrosamines from a solution.
Per claim 13, in the course of implementing Watando’s suggestion to modify the Sieder process, as discussed above, it would have been obvious to have tested a variety of different activated carbons, as exemplified by Watando at Example 7, Comparative Example 1, and Comparative Example 2.  It would have been obvious, therefore, to have tested the variety of different activated carbons under consideration by carrying out the Sieder process as modified by Watando, by repeatedly replacing a tested activated carbon within the adsorption bed with another activated carbon candidate, in the course of optimizing the ultimate selection of a “best” activated carbon for the modified Sieder process.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20160166975 to Sieder and USP 10119945 to Watando, as applied to claim 1 above, further in view of either USP 20120074354 to Herfert or EP2415513 to Ecospray Technologies.  Sieder does not appear to disclose replacement of activated carbon from an adsorption bed further treating an off-gas from a carbon capture absorber.  To the .

Claims 1 – 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160166975 to Sieder in view of USP 20120279849 to Al-Zeghayer.
The discussion of Sieder from above is incorporated herein by reference.
Al-Zeghayer, like Sieder, describes a photocatalytic process of removing an organic contaminant from an aqueous stream using UV radiation.  Al-Zeghayer uses a bed of TiO2-laden activated carbon and a UV source, e.g., sunlight.  The activated carbon as a surface area of 665 m2/g [0036].
It would have been obvious to have provided Sieder’s UV reaction chamber with a packed bed of TiO2-laden activated carbon insofar as Al-Zeghayer teaches that activated carbon is “particularly useful” for attracting and holding pollutants flowing in water whilst titania has the ability to trigger decomposing redox reactions of the pollutant [0006].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20160166975 to Sieder and USP 20120279849 to Al-Zeghayer, as applied to claim 1 above, further in view of USP 10119945 to Watando.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20160166975 to Sieder and USP 20120279849 to Al-Zeghayer, as applied to claim 1 above, further in view of either USP 20120074354 to Herfert or EP 2415513 to Ecospray Technologies.
Sieder does not appear to disclose replacement of activated carbon from an adsorption bed further treating an off-gas from a carbon capture absorber.  To the extent that Al-Zeghayer may not disclose replacement of the activated carbon bed disclosed therein, Herfert suggests replacement of the activated carbon in Sieder’s nitrosamine-adsorbing bed suggested by USP 20120279849 to Al-Zeghayer once the adsorption capacity of the activated carbon is spent (Herfert at [0015]).  Even in cases where activated carbon is repeatedly regenerated, replacement of the activated carbon .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20160166975 to Sieder and USP 10119945 to Watando as applied to claim 1 above, further in view of USP 20020134394 to Baskevitch.  Watando states the solid sorbent, e.g., activated carbon, can be in any form, e.g., powder or granules, and preferably a packed bed in a column 4/35.  Baskevitch suggests selection of an adsorbent, e.g., activated carbon, with a specific surface area of >600 m2/g or >1000 m2/g [0007].

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160166975 to Sieder and USP 10119945 to Watando as applied to claim 1 above, further in view of USP 20050230659 to Hampden-Smith.  Watando states the solid sorbent, e.g., activated carbon, can be in any form, e.g., powder or granules, and preferably a packed bed in a column 4/35.  Hampden-Smith teaches that surface area, pore volume, and pore size are known result-effective parameters of adsorption processes on solid adsorbents.  Accordingly, per Hampden-Smith, it would have been obvious to have selected activated carbon of various morphologies and surface properties in order to optimize adsorption of nitrosamines on the activated carbon suggested by Watando. 

Claims 2 – 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160166975 to Sieder and USP 10119945 to Watando as applied to claim 1 .
McDougall, directed to activated carbon, teaches that oxygen-containing functional groups, referred to as “surface oxides,” are present at the edges of broken graphitic ring systems (p 110).  Activated carbons are distinguished on the basis of physical properties, e.g., pore volume, particle size / mesh size, pore size (diameter)(acting as a screen), and BET surface area.  It was known that activated carbon owes its adsorptive properties primarily to its internal surface area and pore-size distribution, but that external surface area, a property the skilled artisan would recognize is closely related to particle size / mesh,4 and the nature of surface oxides, also plays a role albeit less impactful than pore volume, particle size / mesh size, and BET surface area on adsorptive properties (p. 111).  The ratio of surface oxygen to surface carbon affects the hydrophilic character of the surface to the predominantly hydrophobic carbon skeleton (p 111 right).   McDougall teaches that the high cost of granular activated carbon motivates the skilled artisan to regenerate the adsorbent wherever possible (p113 left col).  In view of McDougall, it would have been obvious to have employed no more than routine experimental techniques to optimize the Sieder process as modified by Watando by selection of an activated carbon having a combination of properties known to impact adsorption of organic species from a solution, such as internal / BET surface area, pore volume, pore size, and particle size (as measured by mesh size, for example). 
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20160166975 to Sieder in view of USP 10119945 to Watando as applied to claim 1 above, further in view of USP 10287314 to Bian.
Neither Sieder nor Watando describes use of activated carbon having a surface acidity of 6.5 ≤ pKa ≤ 11.
Bian teaches that a wide variety of activated carbons are commercially available.  The fact that at least some of them vary with respect to surface acidity (col 24 line 67) is evidence that surface acidity is a known result-effective property of activated carbons.  Accordingly, it would have been obvious to have optimized the Sieder process as modified above with respect to the surface acidity of the selected activated carbon.

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160166975 to Sieder and USP 10119945 to Watando as applied to claim 1 above, further in view of USP 5955393 to Moscovitz and Sun et al., Liquid adsorption of tobacco N-nitrosamines by zeolite and activated carbon, Microporous and Microporous Materials 200 (2014) 260-268 (hereinafter, “Sun”).

Moscovitz teaches that the carbon:oxygen ratio of non-acid treated coconut activated is about 96:4 and that the ratio can be lowered to 62:16 with ion beam modification (col 29 Table 4 Example 4).
Sun teaches (p 267 left column last paragraph) that coconut activated carbon needs modification, e.g., acid treatment (“acid soak”) to strengthen the induction towards tobacco specific nitrosamines.  One of skill would have expected the same to hold true for nitrosamines generally adsorbed onto activated carbon generally.  The acid treatment introduces carboxyl, phenol, and quinone groups, all of which are groups known to comprise oxygen, e.g., -COOH, Φ-OH, and 1,4-benzoquinone, 

    PNG
    media_image6.png
    176
    341
    media_image6.png
    Greyscale
.
Such treatment decreases the carbon:oxygen ratio.  
In light of Sun’s teaches about the influence of surface acidity attributed to a higher oxygen content at the surface of activated carbon on adsorption of nitrosamines onto acid treated activated carbon, and Moscovitz’s teachings of the ability to alter the C:O ratio of activated carbon, it would have been obvious to have modified an activated carbon through a measured acid treatment or ion beam treatment to reduce the C:O ratio of activated carbon to optimize nitrosamine adsorption onto activated carbon.
Per claim 9, the ion beam-treated activated carbon described by Moskovitz comprises one or more of the elements listed in claim 9.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20160166975 to Sieder and USP 20120279849 to Al-Zeghayer as applied to claim 1 above, further in view of USP 10287314 to Bian. 
Neither Sieder nor Al-Zeghayer describes use of activated carbon having a surface acidity of 6.5 ≤ pKa ≤ 11.
Bian teaches that a wide variety of activated carbons are commercially available.  The fact that at least some of them vary with respect to surface acidity (col 24 line 67) is evidence that surface acidity is a known result-effective property of activated carbons.  Accordingfly, it would have been obvious to have optimized the Sieder process as modified above with respect to the surface acidity of the selected activated carbon.

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160166975 to Sieder and USP 20120279849 to Al-Zeghayer, as applied to claim 1 above, further in view of USP 5955393 to Moscovitz and Sun et al., Liquid adsorption of tobacco N-nitrosamines by zeolite and activated carbon, Microporous and Microporous Materials 200 (2014) 260-268 (hereinafter, “Sun”).
Al-Zeghayer does not describe the surface carbon:oxygen ratio of activated carbon suggested for use in the Sieder process.
Moscovitz teaches that the carbon:oxygen ratio of non-acid treated coconut activated is about 96:4 and that the ratio can be lowered to 62:16 with ion beam modification (col 29 Table 4 Example 4).


    PNG
    media_image6.png
    176
    341
    media_image6.png
    Greyscale
.
Such treatment decreases the carbon:oxygen ratio.  
In light of Sun’s teaches about the influence of surface acidity attributed to a higher oxygen content at the surface of activated carbon on adsorption of nitrosamines onto acid treated activated carbon, and Moscovitz’s teachings of the ability to alter the C:O ratio of activated carbon, it would have been obvious to have modified an activated carbon through a measured acid treatment or ion beam treatment to reduce the C:O ratio of activated carbon to optimize nitrosamine adsorption onto activated carbon.
Per claim 9, the ion beam-treated activated carbon described by Moskovitz comprises one or more of the elements listed in claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sieder and  Al-Zeghayer, as applied to claim 1 above, or over Sieder and Watando, as applied to claim 1 above, each combination further in view of USP 20120074354 to Herfert.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sieder and  Al-Zeghayer, as applied to claim 1 above, or over Sieder and Watando, as applied to claim 1 above, each combination further in view of USP 20170121610 to Niccum.
Sieder does not disclose a flow control valve in line 21 or 22 to control the proportion of the flow 9 passing through the treatment reactor.  It would have been obvious to have provided a flow control valve at the position indicated below to control the proportion of flow 9 passing through the treatment reactor, as suggested by USP 20170121610 to Niccum [0021].  Although Niccum is not within Sieder’s field of endeavor, Niccum is directed to the problem of slipstream flow management.

    PNG
    media_image7.png
    222
    325
    media_image7.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sieder, Watando, and McDougall, as applied to claim 5 above, further in view of USP 4155849 to Baierl.  Baierl suggests at least one activated carbon bed retaining screen, as discussed at Baierl col 3 line 30+. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sieder and  Al-Zeghayer, as applied to claim 1 above, or over Sieder and Watando, as applied to claim 1 above, each alternative combination further in view of USP 20120263627 to Fugita.
Sieder describes a CO2-rich absorbant stream 20 exiting the absorber 2 and a CO2-lean absorbant stream 4 entering the absorber 2, but does not describe recirculating these to streams through a thermal stripping section. 

    PNG
    media_image8.png
    612
    525
    media_image8.png
    Greyscale

Fujita suggests continuously regenerating Sieder’s CO2-rich absorbant in a thermal stripper section to return CO2-lean absorbant to the absorbing section. 


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also USP 20100133193 at [0136] citing Benesi, H. A., J. Am. Chem. Soc., 1956, 78, 5490-5494.
        2 Widger et al., “Selective Removal of Nitrosamines from a Model Amine Carbon-Capture Waterwash Using Low Cost Activated-Carbon Sorbents,” Environ. Sci. Technol., 2017, 51, 10913-10922 
        3 Neither cited on PTO-892 nor copy provided because no reliance is made on the contents of the reference.
        4 For a sphere, external surface = 4/3 π R3 where R = particle radius